Office of Chief Counsel
Internal Revenue Service

memorandum
Number: 20032902F
Release Date: 7/18/2003
CC:LM:F:MAN:1:POSTF-112619-02
date:

March 26, 2003

to:

from:

Area Counsel, LMSB
(Financial Services)

subject:

Sections 83 and 162 - 1996, 1997, and 1998 Taxable Years
UIL Nos. 83.00-00, 83.08-00, 162.02-00, 162.06-01 , 162.07-00,
162.00-06, 482.00-00
This memorandum responds to your request for advice on
whether Corp. Taxpayer may deduct compensation expenses
attributable to stock options it awarded to expatriate employees
of its foreign subsidiaries as a business expense under section
162 of the Internal Revenue Code. The advice rendered in this
memorandum is conditioned on the accuracy of the facts presented
to us. This memorandum should not be cited as precedent. This
advice was informally coordinated with the International, Tax
Exempt and Government Entity, and Income Tax and Accounting
Associate Offices of the Chief Counsel and these offices
informally concurred with our advice. Prior to issuance, this
advice was formally reviewed by the National Office.
LEGEND
Corp. Taxpayer
Year 1
Year 3
$A
$B
$C

=
=
=
=
=
=

ISSUE
1.

Whether section 83 overrides the “direct and proximate
benefit” exception to the general rule that a parent

CC:LM:F:MAN:1:POSTF-112619-02

page 2

may not deduct the ordinary and necessary trade or
business expenses of its subsidiary?
2.

Whether a parent may deduct compensation expenses
attributable to stock options it awarded to expatriate
employees of its wholly owned foreign subsidiaries as a
business expense under section 162?
a.

Whether royalties paid by a subsidiary to a parent
are a direct and proximate benefit to the parent
or an indirect benefit that inures to a parent
company when its subsidiary performs successfully?

b.

Whether the services of a subsidiary’s employee of
promoting and protecting the parent’s brands,
trademarks, and reputation are direct or indirect
benefits to the parent?

CONCLUSION
1.

Section 83 governs a section 162 deduction in the
situation where a parent grants stock options to the
employees of its subsidiary and there is not a "direct
and proximate benefit" exception to the application of
the specific rules of section 83.

2.

Royalties and an expatriate employee’s services of
promoting and protecting the parent’s brands,
trademarks, and reputation are the type of general and
indirect benefit which obviously inures to a parent
corporation when one of its subsidiaries successfully
performs its functions, and therefore, does not satisfy
the requirements of section 162 or the exceptions
carved out by the case law.

FACTS
is a U.S. corporation that files consolidated
returns as the common parent for its affiliated group. For the
taxable years
through
, inclusive,
granted stock options to expatriate employees of its foreign
subsidiaries and claimed deductions on its income tax returns for
the exercised stock options. For that same period, the expenses
for the actual salaries and bonuses paid to these expatriate
employees were paid by the foreign subsidiaries, stated on their
books and records, and claimed as deductions on their tax
returns.
did not claim any deductions for the
salary or bonuses paid to these expatriate employees.

CC:LM:F:MAN:1:POSTF-112619-02

page 3

stated that the compensation paid to the
expatriate employees is composed of three components, salary,
bonuses, and stock options.
further alleges that
salary and bonuses are based on the employee’s performance in
increasing the foreign subsidiary’s net income and the stock
options are awarded based on the employee’s performance in
increasing the overall success of
, i.e.
increasing royalty income. However,
has no
records allocating the time spent and the costs incurred between
the various alleged activities and it has not presented any
evidence in support of its allocation for those alleged benefits.
During the period at issue,
claimed deductions
for stock option expenses in the amount of approximately
. The
foreign subsidiaries paid
royalties for use
of
brands and trademarks. The subsidiaries also
purchased the
from
for
use in the manufacture of its products.
only
claimed a deduction for stock options it awarded to expatriate
employees of its foreign subsidiaries that had U.S. social
security numbers.
LAW AND ANALYSIS
Relationship Between Section 83 and Section 162
Section 83 determines when a transfer of property in the
connection with the performances of services is taxable to a
service provider. Property for purposes of section 83 includes
all real and personal property other than money or an unfunded
and unsecured promise to pay money or property in the future.
Treas. Reg. § 1.83-3(e). The most common types of property
covered by section 83 are stock and non-statutory stock options.
Section 83(h) and Treas. Reg. § 1.83-6(a)(1) provide that in
the case of a transfer of property under section 83, the person
for whom services were performed shall be allowed a deduction
under section 162 equal to the amount included in the gross
income of the person who performed the services, but only to the
extent that such amount meets the requirements of section 162.
See also Treas. Reg. § 1.83-6(a)(2). Furthermore, Treas. Reg. §
1.83-6(d) provides that if a shareholder of a corporation
transfers property to an employee of such corporation in
consideration of services performed for the corporation, the
transaction shall be considered to be a contribution of such
property to the capital of the corporation, and immediately
thereafter a transfer by the corporation of the property to the
service provider.

CC:LM:F:MAN:1:POSTF-112619-02

page 4

Even though, as discussed in detail below, Young & Rubicam,
Inc. v. United States, 410 F.2d 1233 (Ct. Cl. 1969) and several
other cases have held that under unique and compelling
circumstances, a section 162 deduction may be allowable by a
parent if it pays the subsidiary’s business expense for its own
direct and proximate benefit, there is not a "direct and
proximate benefit" exception from the application of the specific
rules of section 83. Thus, section 83 overrides section 162 in
the situation where parent grants stock options to the employees
of its subsidiary. Therefore,
transfer of its
shares to the employees of its subsidiaries should be treated as
if
had made nondeductible contributions of
such shares to its subsidiaries’ capital upon the exercising of
the non-statutory options. To the extent allowed under the rules
of section 83(h) and the regulations thereunder, the subsidiaries
are entitled to a section 162 deduction associated with the
options. Although, section 83 overrides the “direct and
proximate benefit” exception to a section 162 deduction in
situation, we will analyze the facts of this case
under that exception.
Section 162
Section 162(a) allows a deduction for ordinary and necessary
business expenses, including a reasonable allowance for salaries
or other compensation for personal services actually rendered.
Treas. Reg. § 1.162-7 specifies that stock options awarded to
employees will constitute allowable deductions when such payments
are made in good faith and as additional compensation for the
services actually rendered by the employees. Business expenses
which satisfy the ordinary and necessary expense requirements of
section 162 are deductible if they are “proximately connected to
the business of the taxpayer claiming deduction.” Eustice, Tax
Problems Arising From Transactions Between Affiliated or
Controlled Corporations, 23 TAX L. REV. 451, 475.
The basic tax rule is that a parent and its wholly-owned
subsidiaries are treated as separate entities no matter how
closely affiliated. Generally, the courts have held a parent may
not deduct the expenses of its subsidiary, even though those
expenses would otherwise be ordinary and necessary trade or
business expenses. Interstate Transit Lines v. Commissioner, 319
U.S. 590 (1943); Deputy v. Dupont, 308 U.S. 488 (1940). The
concept is that the payment by the parent to cover such expenses
is related to the business of the subsidiary and not its own
business, and as such is not deductible by the parent. Interstate
Transit Lines, 319 U.S. at 594; Young & Rubicam, 410 F.2d at
1238-39; Columbian Rope Co. v. Commissioner, 42 T.C. 800 (1964).
This rule was designed to prevent the members of a controlled

CC:LM:F:MAN:1:POSTF-112619-02

page 5

group from voluntarily shifting expenses among themselves in
order to maximize favorable tax consequences. National Carbide
Corp. v. Commissioner, 336 U.S. 422, 434-36 (1949).
However, the courts have carved out a narrow exception to
the general rule. Under unique and compelling circumstances, a
section 162 deduction may be allowable by a parent if it paid the
subsidiary’s business expense for its own direct and proximate
benefit or was incurred by the parent with the underlying
motivating purpose of protecting and promoting its own business.1
Young & Rubicam, 410 F.2d at 1238-39; Lohrke v. Commissioner, 48
T.C. 679 (1967); Columbian Rope, 42 T.C. at 815-16.
For the exception to apply, a parent must prove that each
individual performed specific services clearly for the parent’s
own direct and proximate benefit. I.R.C. § 162(a); INDOPCO, Inc.
v. Commissioner, 503 U.S. 79, 84 (1992); Welch v. Helvering, 290
U.S. 111, 115 (1933); Young & Rubicam, 410 F.2d at 1239. Where
the parent has proved, in detailed rather than simply general
terms, that an individual was involved in this kind of activity,
a deduction by the parent for the compensation paid for these
activities is allowable. Columbian Rope, 42 T.C. at 815-16. A
taxpayer is required to keep adequate records sufficient to
enable the Commissioner to determine the taxpayer’s correct tax
liability. I.R.C. §6001; Meneguzzo v. Commissioner, 43 T.C. 824,
831 (1965). In the absence of persuasive corroborating evidence,
the Commissioner is not required to accept the self-serving
testimony of interested parties. Bose Corp. v. Consumers Union of
U.S., Inc., 466 U.S. 485, 512 (1984).
In this case,
has not provided any detailed
proof that the expatriate employees performed specific activities
directly for its benefit. It has relied entirely on generalized
statements as to what the overall benefits were. Therefore, we
do not believe
could meet its burden of proof and
establish that it is entitled to deduct any part of the exercised
stock options as its own expense. Nonetheless, we will analyze
whether
generalized argument would meet the
“direct and proximate benefit” exception.

1

We note that this “unique and compelling circumstances”
doctrine is a judicially developed rule that has no specific
support in the statute, the regulations, or the legislative
history of section 162. The courts have sporadically applied the
doctrine, and no definitive set of criteria for invoking the
doctrine has emerged from the case law.

CC:LM:F:MAN:1:POSTF-112619-02

page 6

First Argument Awarded Stock Options to the
Expatriate Employees for Increasing
Royalty
Income
A parent may claim a 162 deduction for compensation it paid
to employees working abroad at its foreign subsidiaries if the
parent proves that the specific services rendered by each of the
employees were performed for the parent’s direct and proximate
benefit. Young & Rubicam, 410 F.2d at 1238-39; Columbian Rope, 42
T.C. at 815-16. The general and indirect benefit which obviously
inures to a parent corporation when one of its subsidiaries
successfully performs its functions does not satisfy the
requirements of section 162. Young & Rubicam, 410 F.2d at 123839; Columbian Rope, 42 T.C. at 815-16. Moreover, a parent cannot
claim as its own expense, compensation paid for activities
connected with the day-to-day operation of the subsidiary’s
business. Young & Rubicam, 410 F.2d at 1239; Columbian Rope, 42
T.C. at 815-16. Any benefit to the parent from these activities
cannot be considered proximate and direct to its own business,
and therefore, these expenses are not allowable deductions under
section 162. Young & Rubicam, 410 F.2d at 1238-39; Columbian
Rope, 42 T.C. at 815-16. Thus, a parent ordinarily may not
deduct compensation paid by it to the employees of its wholly
owned subsidiary, even though the indirect benefit of their
services inures to the parent as sole shareholder of the
employer. Young & Rubicam, 410 F.2d at 1238-39; Columbian Rope,
42 T.C. at 815-16. However, where an employee performed services
proximately and directly benefitting both the parent and the
subsidiary, a reasonable allocation to determine the parent’s
deduction should be made. Young & Rubicam, 410 F.2d at 1238-39;
Columbian Rope, 42 T.C. at 815-16. Again,
has not
presented any contemporaneous evidence that such an allocation
should be made nor how this allocation was made.
claims that the direct benefit it received
from the rendered services was an increase in both royalty income
earned from its subsidiaries and the sales of
to its subsidiaries. During the period at issue,
received from its subsidiaries approximately
of royalty
income and
from the sales of
. It
states it provides its subsidiaries with the raw materials and
the intellectual property (owns the licensed trademarks, patents,
and copyrights) to produce their products.
claims
that royalties and the income from sales of
are direct benefits to its own business, which are
different than the indirect benefit that inures to a parent
company when a subsidiary performs successfully.
cites as support, Fall River Gas Appliance Co., Inc. v.
Commissioner, 42 T.C. 850 (1964), aff’d, 349 F.2d 515 (1st Cir.

CC:LM:F:MAN:1:POSTF-112619-02

page 7

1965); Snow v. Commissioner, 31 T.C. 585 (1958); Fishing Tackle
Products Co. v. Commissioner, 27 T.C. 638 (1957); Dinardo v.
Commissioner, 22 T.C. 430 (1954); Cepeda v. Commissioner, T.C.
Memo. 1993-477. Once again, we note that
has
not presented any detailed proof that the expatriate employees
performed specific activities that directly increased
royalty income other than their general day-to-day
activities.
In Fall River Gas Appliance, a parent gas company paid the
installation, selling and miscellaneous expenses in connection
with the sales of gas-consuming appliances of its subsidiary, a
gas appliance seller. 42 T.C. 850 (1964). The Court found that
the parent had an exclusive franchise to distribute gas at retail
in the area and it experienced strong competition for customers
from oil and electric companies, which threatened its gas sales
and the success of its business. The parent endeavored to meet
this competition by trying to increase its sales of gas to new
customers by increasing its subsidiary’s sales of gas consuming
appliances. The Court held that the parent had a “substantial
interest in increasing its own sales of gas, and the expenses
paid by it were intended to promote its own business wholly apart
from that of the subsidiary.” Id. at 858. The Court also held
that the direct relationship between an increase in the parent’s
gas sales and the number of appliances sold by the subsidiary was
sufficient to allow the parent a deduction. Id.
In Fishing Tackle Products, a parent deducted reimbursements
made to its subsidiary for losses incurred in the manufacture of
a patented fishing rod. 27 T.C. at 641-43. The Court found that
the subsidiary was the parent’s sole source of supply of this
particular distinctive type of fishing rod and the subsidiary
produced such rods for exclusive sale to the parent. The Court
also found that the parent needed the product of the subsidiary,
without which the parent would have been unable to meet the
demands of its customers, and both its sales and its position in
the industry would have suffered. The Court held that the
payments were deductible as a necessary business expense made to
maintain and preserve the parent’s source of supply, without
which the parent would have ceased operation. Id. at 644.
In Snow, the taxpayers were partners in a law firm that
earned substantial fees from real estate title work. However,
fees from such work declined for several years. 31 T.C. at 58689. To provide an additional source of legal abstract fees, the
partnership organized a federal S&L association and agreed to
make good any operating deficits of the association for the
initial 3 years. The Court held that partners paid the deficits

CC:LM:F:MAN:1:POSTF-112619-02

page 8

with the explicit objective of promoting an additional source of
fees. Id. at 595.
In Cepeda, the taxpayer operated a medical practice called
ECPA. T.C. Memo. 1993-477. Also, Cepeda and other doctors
created an outpatient medical clinic called VSMC. ECPA leased
office space and the use of facilities and equipment from VSMC.
ECPA paid some of VSMC’s operating expenses. The Court found
that ECPA made the payments, not to increase the VSMC’s profits,
but rather to keep VSMC in operation so that ECPA could continue
to earn medical fees from patients who were referred to ECPA
because of its access to VSMC. The Court also found that by
keeping VSMC in operation, ECPA was able to avoid incurring the
additional substantial expense of purchasing equipment it had
access to at VSMC. The Court held that ECPA paid the expenses
with the underlying motivating purpose of protecting and
promoting his own business. Id.
In Dinardo, the taxpayers created a partnership to practice
medicine and organized a nonprofit corporation to operate a
private hospital. 22 T.C. at 431-34. The medical partnership
received fees from patients referred to it by hospital. The
partnership paid the hospital’s operating deficits to keep the
hospital in operation and to avoid the loss of medical fees. The
Court found that the partnership did not pay the hospital’s
operating deficits with the purpose to make profits from the
operation of a hospital, and thereby to augment the partnership
income. Rather, the Court found that the payments were made to
keep the hospital in operation in order for the medical
partnership itself to earn medical fees from patients who would
be hospitalized at the hospital, or who would be sent to the
partnership because of referrals from or access to hospital’s
facilities. Id. at 435-436.
The above cited cases are distinguishable from
case. In these cases, the parent paid the subsidiary’s
operating costs either to increase, or prevent a substantial
decrease of, the parent’s own income derived from unrelated third
party consumers or to create an additional source of income to
supplement the parent’s own business income. The expenses were
not incurred by the parent to increase the parent’s income
currently derived directly from its subsidiary or to make profits
from the entity. In
case, there is no
comparable direct link between
awarding stock
options to its subsidiaries’ employees and an increase
domestic sales of consumer products to unrelated third party
consumers. Also,
did not award the stock
options to create an additional source of income derived from the
subsidiaries. Here,
alleges its purpose was to

CC:LM:F:MAN:1:POSTF-112619-02

page 9

increase its royalty and sales income currently earned from its
subsidiaries.
situation is the more typical
instance of the general and indirect benefit which inures to a
parent corporation when its subsidiaries successfully performs
their functions, such as with dividends paid to a parent or
increased shareholder value. The residual benefit to a parent
does not suffice for its claimed deduction.
situation is more similar to Columbian
Rope, where the Court held that a parent corporation was not
entitled to deduct one-half of the salaries and related expenses
paid to employees of a wholly-owned subsidiary in order to induce
such employees to accept work in the Philippine Islands. 42 T.C.
800 (1964). The Court found that the parent undertook these
payments simply to aid its wholly owned foreign subsidiary to
obtain the services of needed management personnel. Id. at 815.
The Court stated, a successful operation of the foreign
subsidiary, through the services of such personnel, would
obviously inure to the benefit of the parent corporation, and the
parent’s willingness to undertake this obligation is
understandable, but the payments could not be construed as the
parent’s own business expense. Id.
Furthermore, in Mensik v. Commissioner, the taxpayer owned a
Savings and Loan and paid its advertising costs because the
institution referred its insurance business to him. 37 T.C. 703
(1962), aff’d. 328 F.2d 147 (7th Cir. 1964), cert. denied 379
U.S. 827 (1964). The Court held that based on the taxpayer’s
control of the S&L, the taxpayer did not have to incur the costs
in order to secure the additional business. Mensik, 37 T.C. at
750-51. Likewise,
has absolute control over its
foreign subsidiaries, which must follow
exact
instructions.
provides its subsidiaries with the
raw materials and the intellectual property for the products, and
the subsidiaries must conform with
production
guidelines. The subsidiaries produce and sell
products and pay
royalties. There is no
competing market for the foreign subsidiaries to obtain the
licensed rights or raw materials.
In addition, the cases cited by
deal with the
situation, where the parent paid its subsidiary’s non-employeecompensation operating costs, not the compensation of its
subsidiaries’ employees. Moreover, the cases involved a clear
proximate danger to the parent and a payment made to by the
parent to protect its existing business from imminent harm. None
involved a situation where a parent attempts to allocate a
portion of its subsidiaries employees’ compensation in order to
increase its earnings derived from its subsidiaries.

CC:LM:F:MAN:1:POSTF-112619-02

page 10

Here,
supplemented the compensation of
certain of its foreign subsidiaries’ employees allegedly to
increase its royalties and sales income derived from those
subsidiaries. There is no clear proximate danger to
own business or harm to its relationship with its own
customers, for which
awarded the stock options to
prevent.
only made unsupported allegations that
it might lose royalty or sales income from its foreign
subsidiaries if it did not award the stock options to the
expatriate employees.
has not presented any
evidence that awarding stock options to its subsidiaries’
employees would prevent a decrease in income or could increase
royalty or sales income. Moreover,
did not offer any contemporaneous proof that it had a
motivating purpose to protect and promote its own business prior
to incurring the expense of the stock options. Therefore,
“ultimate purpose” in paying the stock options was to
realize a return on its payment through corporate profits
received from its subsidiaries. The courts do not allow the
exception to the general rule for this type of motivating
purpose. See e.g. Lohrke, 48 T.C. at 679.
In
case, the stock options were general
compensation expenses of a subsidiary for the day-to-day services
of its employees, which
paid to obtain and retain
better personnel for its subsidiaries and any benefit to
was indirect. The royalty and sales income
received from its subsidiaries is the general and indirect
benefit which obviously inures to a parent corporation when one
of its subsidiaries successfully performs its functions, and
therefore, does not satisfy the requirements of section 162.2
Young & Rubicam, 410 F.2d at 1238-39; Columbian Rope, 42 T.C. at
815-16.
Second Argument Awarded the Stock Options to the
Expatriate Employees for Protecting and Promoting its Brands,
Trademarks, and Reputation

2

The license agreement between
and its
subsidiaries is subject to arm’s length standard under section
482.
attempt to pay portions of the employee
compensation of its foreign subsidiaries, the licensees, is in
effect a reduction of the royalty payments under these
arrangements. This has the effect of shifting income outside of
the U.S. and should have been considered in analyzing whether the
royalties were arm’s length under section 482.

CC:LM:F:MAN:1:POSTF-112619-02

page 11

The courts have also found that a parent may deduct the
expenses of a subsidiary if the expenses were incurred by the
parent with the underlying motivating purpose of protecting and
promoting its own business. Young & Rubicam, 410 F.2d at 1241-43;
Lohrke, 48 T.C. at 688; L. Heller and Son, Inc. v. Commissioner,
12 T.C. 1109 (1949). In Lohrke, the Tax Court set forth a twoprong test for determining whether a taxpayer falls within the
narrow “protect or promote” exception to the general rule against
a taxpayer deducting expenses incurred on behalf of the business
of another. 48 T.C. at 688. First, the taxpayer must demonstrate
that its “ultimate purpose” in paying the other taxpayer’s
obligation was to protect or promote its own business realizing a
return on its payment through continued profits in that business,
not to keep the other taxpayer in existence to earn corporate
profits from that other taxpayer. Lohrke, 48 T.C. at 688; Snow,
31 T.C. at 591. Second, the taxpayer must also show that the
expense is an ordinary and necessary expenditure in furtherance
of its trade or business and not in furtherance of the trade or
business of the other taxpayer. Lohrke, 48 T.C. at 688. In
applying the first prong of the Lohrke test, the courts require
that there be a “clear proximate danger” to the taxpayer and “the
need for a payment made” to protect an existing business from
harm. Young & Rubicam, 410 F.2d at 1243. If the taxpayer fails
to demonstrate a direct nexus between the purpose of the payment
and the taxpayer’s business or income producing activities then
the deduction will not be allowed. Lettie Page Whitehead
Foundation, Inc. v. United States, 606 F.2d 534, 538 (5th Cir.
1979).
claims that it awarded stock options to its
subsidiaries’ employees to induce the expatriate employees to
promote and protect its global-brand, trademarks, and reputation.
claims that this global-brand strategy protected
and enhanced
reputation and goodwill, which
increased
royalty income and the sales of
to its subsidiaries.
claims that
its interest in protecting its global-brand, trademarks, and
reputation are at odds with the subsidiaries’ interest in
maximizing local profits, and therefore,
must
compensate the expatriate employees in a manner tied directly to
overall success, rather than the success of the
subsidiary. Therefore,
claimed that it awarded
stock options to encourage the employees to act in
interest where that interest might be in conflict with the
subsidiary’s short term profit goals.
presented
no evidence to support this claim. Neither has it explained why
it did not make such an allocation to the expatriate employees
who did not receive the stock options.

CC:LM:F:MAN:1:POSTF-112619-02

page 12

argument implies that it may deduct the
expenses because it was motivated by a purpose to protect and
promote its own business and its relationship to its own
customers. Coulter Electronics, Inc. v. Commissioner, T.C. Memo.
1990-186, aff’d. without published opinion 943 F.2d 1318 (11th
Cir. 1991); Lohrke v. Commissioner, 48 T.C. 679 (1967); L. Heller
and Son, Inc. v. Commissioner, 12 T.C. 1109 (1949). We do not
believe that the circumstances surrounding the deductions claimed
by
are within the narrow exceptions espoused by
the cited cases. These cases involved a clear proximate danger
to the taxpayer and involved a payment made to protect the
taxpayer’s existing business from imminent harm. Young & Rubicam,
410 F.2d at 1243. None involved a situation where a taxpayer
attempts to allocate a portion of its subsidiaries’ employee
compensation.
Here,
is not faced with clear proximate
danger to its own domestic business or harm to its relationship
with its own customers, such as loss of domestic sales of
consumer products.
only claims that it might lose
royalty income and income derived from sales of
to its subsidiaries if expatriate employees do not follow
its global-brand strategy. Therefore,
“ultimate
purpose” in paying the stock options was to realize a return
through corporate profits received from its subsidiaries, and was
not to keep its subsidiaries in existence to protect or promote
own business by realizing a return on its
payment of the stock options through continued profits from
unrelated third parties. The courts do not allow the exception
to the general rule for this type of motivating purpose. See e.g.
Lohrke, 48 T.C. at 679. Here,
was not in imminent
harm and did not offer any proof that it had a motivating purpose
to protect and promote its own business prior to incurring the
expense of the stock options.
Furthermore, there is no need for
to award
the stock options to induce the expatriate employees to follow
global-brand strategy.
subsidiaries and their employees must follow
corporate guidelines as part of their corporate and legal
relationship with
.
concedes that
the subsidiaries and their employees do not have any discretion
to deviate from its corporate guidelines on brand goals, product
and service quality, values, or behaviors. The subsidiaries must
purchase the
from
and
pay
royalties for the use of
brands and trademarks.

CC:LM:F:MAN:1:POSTF-112619-02

page 13

In
case, the stock options were general
compensation expenses of a subsidiary. In addition,
has not offered any proof that it awarded the stock options
either to prevent proximate harm or to protect its own domestic
business from such harm.
has not offered evidence
that it was threatened with a direct and immediate loss of
domestic business if the expatriate employee did not promote the
“global brand” and keep the “brand promise” to the subsidiaries’
consumers. The possibility of any loss of domestic business to
, if the stock options were not awarded, was remote at
best. The exception adopted by the above cases turns on a
proximate danger or benefit and they generally do not involve
payments by a parent corporation for the general operating costs
of its subsidiary, and especially not for the compensation paid
to the subsidiaries’ employees.
paid these costs
primarily to obtain and retain better personnel for its
subsidiaries and any benefit to it was indirect. Columbian Rope,
42 T.C. at 815.
Should you have any questions regarding this matter, please
contact Keith Doce of this office at
.
This writing may contain privileged information. Any
unauthorized disclosure of this writing may have an adverse
effect on privileges, such as the attorney client privilege. If
disclosure becomes necessary, please contact this office for our
views.

ROLAND BARRAL
Area Counsel, LMSB
(Financial Services)

By:
KEITH V. DOCE
Attorney (LMSB)

